DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,839,267. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘267 discloses the features of the pending claims.  See below:

Regarding claims 1, 9, 10 and 11 Mehr ‘267 discloses,
 	 obtaining a dataset of images, each image including a respective object representation (note claim 1, col. 16 lines 53-55), wherein the object representations are each a representation of an instance of a same class of objects; 
 	and learning the autoencoder (gw' o fw) based on the dataset, the learning including minimization of a reconstruction loss (E(W,W')), the reconstruction loss(xi) a distance (dq(gw' o fw(x), xi) = inf d(gw' o fw(x),h o xi)) between the h Eg result (gw' o fw(x)) of applying the autoencoder to the respective image (xi) and the set of results (xi) of applying at least part of a group (C) of transformations (h) to the object representation of the respective image (xi) (note claim 1, col. 16 lines 55-62) 

 	Wherein the autoencoder is invariant with respect to at least part of the group of transformations (note claim 1, col. 16 lines 63-66), and
 	Wherein the autoencoder includes a transformation component configured to apply each one of the at least part of the group of transformations to the object representation of an input image (note claim 1, col. 16 lines 65- col. 17 lines 1), an aggregation component configured to be applied to results stemming from the transformation component, an encoding component (fw) and a decoding component (gw') (note claim 1, col. 17 lines 1-4).

Regarding claim 2 Mehr discloses
 	Wherein the encoding component is configured be applied in parallel to each result of the transformation component (claim 2, col. 17 lines 14-16)

Regarding claim 3 Mehr discloses,


Regarding claims 4, 12 and 13 Mehr discloses,
 	Wherein the decoding component is configured to be applied to the result (z) of the aggregation component (claim 4, col. 17 lines 20-22).

Regarding claims 5, 14, 15 and 16 Mehr discloses
 	Wherein the encoding component and/or the decoding component includes a convolutional neural network (note claim 5, col 17 lines 23-25).

Regarding claims 6, 17, 18, 19 and 20 Mehr discloses
 	Wherein the results stemming from the first component to which the aggregation component is configured to be applied are vectors of a same size, the aggregation component outputting a vector of the same size having for each coordinate (I) a value (zl) equal to the maximum (z, = max (z),) among the i values of said coordinate for the vectors to which the aggregation component is configured to be applied (regarding claim 1, col. 17 lines 5-12).

Regarding claim 7 Mehr discloses,
 	Wherein the images are surface occupancy 3D models, the group of transformations including translations (claim 6, col. 17 lines 26-28).

Regarding claim 8 Mehr discloses,
 	Each image of the dataset having a non-oriented frame, each object representation being aligned in the non-oriented frame, the group of transformations including all 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday -Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7449. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.

February 18, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664